Citation Nr: 1114860	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-37 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating for lumbar spine degenerative disc disease, presently rated as 10 percent disabling prior to April 17, 2009, and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for the Veteran's lumbar spine disability and assigned a 10 percent evaluation.  Thereafter, a May 2010 rating decision increased the rating to 20 percent, effective April 17, 2009.  Since this time, the Veteran has not indicated that he is satisfied with the ratings now assigned; therefore, his disagreement with the initial rating remains pending.  AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy where less than the maximum available benefits is awarded).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran is seeking an increased rating for his lumbar spine disability for the entire period during which service connection has been in effect.  A review of the claims folder reveals that he was afforded VA examinations in November 2008 and March 2010.  These examinations are not particularly remote in time, however, the Board finds that the examination reports do not present a clear picture of the current severity and all manifestations of the Veteran's lumbar spine disability.

In this regard, the outpatient treatment records show that a urine catheter was applied in April 2009.  The Veteran also confirmed at his November 2010 Board hearing that he experiences trouble with urinary incontinence, bowel impairment, erectile dysfunction, and bilateral radiculopathy, which he attributes to his lumbar spine disability or medications taken for such disability.  See hearing transcript at page 17.  Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, found in 38 C.F.R. § 4.71a, instructs the Board to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under the appropriate diagnostic code.  However, neither the November 2008 nor the March 2010 VA examination report addresses issues such as these.  Thus, the Board is unable to determine if the Veteran has neurological impairments, to include bladder and/or bowel impairment, erectile dysfunction, and/or bilateral radiculopathy, due to his lumbar spine disability.  Therefore, a remand is required to address this aspect of his claim by way of affording him a new examination so as to determine the nature and severity of his lumbar spine disability, to include any neurological manifestations.

The Board also notes that the Veteran, during his hearing, sought additional time in order to contact his primary care physician, who is a VA physician, and obtain a statement relating to his present level of disability, including any incapacitating episodes.  While the Board notes that the Veteran has not submitted any additional evidence, it is not entirely the Veteran's responsibility to update VA treatment records in the claims folder.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in obtaining relevant VA treatment records.  Thus, on remand, VA must ensure that the most recent VA treatment records from the facilities located in Little Rock and North Little Rock, Arkansas, dated from May 2010 to the present, are associated with the claims folder.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the VA facilities located in Little Rock and North Little Rock, Arkansas, dated from May 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been obtained, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbar spine, including any orthopedic and neurological symptoms.  The claims folder, to include a copy of this remand, must be made available to the examiner for review.

Any special diagnostic studies deemed necessary should be performed, including electrodiagnostic testing, an EMG, NVC, CT scan, and/or an MRI.  The examiner should also describe all symptomatology due to the Veteran's service-connected lumbar spine disability, to include any neurological pathology that is found to be present, to include bilateral radiculopathy, erectile dysfunction, bowel impairment, or bladder impairment.  The examiner should specifically indicate whether any neurological impairment found to be present is a manifestation of the Veteran's service-connected lumbar spine disability or the result of medications he takes for such service-connected disability.  The examiner should further indicate the nature and severity of any neurological manifestations found to be present.

In reporting the results of range-of-motion testing, the examiner should identify any objective evidence of pain and the specific limitation of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The existence of any ankylosis of the spine should also be identified.

The examiner should also note the total duration of any incapacitating episodes of the Veteran's intervertebral disc syndrome.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The rationale for all opinions expressed should also be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


